DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on April 26, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No 10886093 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	Cancellation of claim 18 has been entered.
	Claims 17 and 19-38 are pending in the instant application.

Allowable Subject Matter
Claims 17 and 19-38 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 17, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 17, and specifically comprising the limitation directed to an insulating structure surrounding at least a portion of the conductor, wherein the insulating structure comprises quartz or glass; and an adhesion layer that attaches the conductor to the insulating structure in an airtight manner, in combination with the remaining limitations. This limitation has not been found, taught, suggested or render obvious by the prior art of the record with a reasonable expectation of success, which it makes this claim allowable over the prior art.
Regarding claims 19-36, the claims are allowable for the reasons given in claim 17 because of their dependency status from claim 17.
Regarding claim 37, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 37, and specifically comprising the limitation directed to an insulating structure surrounding at least a portion of the conductor, wherein the insulating structure comprises quartz or glass; and an adhesion layer that attaches the conductor to the insulating structure in an airtight manner to enable the feedthrough to be used to provide an electrical connection between the inside and the outside of the vacuum chamber, in combination with the remaining limitations. This limitation has not been found, taught, suggested or render obvious by the prior art of the record with a reasonable expectation of success, which it makes this claim allowable over the prior art.
Regarding claim 38, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 38, and specifically comprising the limitation directed to an insulating structure surrounding at least a portion of the conductor; an adhesion layer that attaches the conductor to the insulating structure in an airtight manner to enable the feedthrough to be used to provide an electrical connection between the inside and the outside of the vacuum chamber; and a bent portion comprised of at least one of the conductor, the insulating structure, or the adhesion layer, in combination with the remaining limitations. This limitation has not been found, taught, suggested or render obvious by the prior art of the record with a reasonable expectation of success, which it makes this claim allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M. DIAZ whose telephone number is (571)272-9822. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE M DIAZ/Examiner, Art Unit 2879                                                                                                                                                                                                        
/ANNE M HINES/Primary Examiner, Art Unit 2879